DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 4 is objected to because “if appropriate” on line 2 and “considered to be” on line 3 are unclear.
Claim 8 is objected to because “some of the studs” on line 2 is unclear, and should be changed to “two of the studs” or something similar.
Claim 13 is objected to because “the one part” on line 2, “the other part” on line 3 and “the four remaining auxiliary studs” on line 5 lack antecedent basis.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen et al. [Aaltonen hereinafter, US 6,274,825] in view of Chen [US 8,258,418].  
In regard to claim 1, Aaltonen discloses [in Fig. 4] an activation pattern supported by a membrane [10] that is flexible in a direction of an electric switch [50] carried by a circuit board [40], the activation pattern defining an activation surface that is pressed by an operator's finger in order to push the activation pattern in the direction of the electric switch, the activation pattern being made up of a set of studs that extend parallel to one another away from the electric switch, with a majority of the studs being spaced apart from one another, the set of studs discontinuously delimiting an outer contour of the activation surface of the electronic push button, wherein the set of studs comprises actuating studs [annotated below] and auxiliary studs [16], the actuating studs having a greater height than the auxiliary studs, the actuating studs configured to be pressed by the operator's finger in order to push the activation pattern in the direction of the electric switch.  
Aaltonen does not disclose that the circuit board is a printed circuit board.  Chen teaches [in Fig. 3A] that the circuit board [105] is a printed circuit board [col. 5, lines 56-60].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the printed circuit board of Chen with the electronic push button of Aaltonen since printed circuit boards are well known circuit boards that include circuit traces or connections that provide for electrical signals to be generated and communicated when keys are depressed.  

    PNG
    media_image1.png
    263
    720
    media_image1.png
    Greyscale



In regard to claim 2,  Aaltonen discloses [in Fig. 4] some of the limitations of the electronic push button as claimed in claim 1, wherein at least one of the actuating studs, referred to as a main actuating stud [annotated above], acts as a poka-yoke and as a main stud to be pressed by the operator's finger, the main actuating stud being positioned at one end of the activation surface and at least one actuating stud [annotated above] being positioned on the activation surface opposite the main actuating stud.  Aaltonen and Chen do not disclose that the main actuating stud has a larger dimension than the other actuating studs.  Since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aaltonen et al. [Aaltonen hereinafter, US 6,274,825] in view of Chen [US 8,258,418] further in view of Katsuhara et al. [Katsuhara hereinafter, US 2015/0270076] further in view of Freyermuth et al. [Freyermuth hereinafter, US 2017/0178835].
In regard to claim 7, Aaltonen discloses [in Fig. 4] some of the limitations of the electronic push button as claimed in claim 1, wherein the actuating and auxiliary studs protrude from the flexible membrane, at least the actuating studs having a flat pressing surface at their free ends.  Aaltonen and Chen do not teach that the actuating studs have a height of at least 3 to 4 mm, and the auxiliary studs have a height of between 2.5 mm and 2.9 mm.  Katsuhara teaches [in Fig. 2] that the actuating studs [K1, K2] have a height of at least 3 to 4 mm [par. 0061] and the auxiliary studs [112] have a height of between 2.5 mm and 2.9 mm [par. 0061].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide actuating studs having a height of at least 3 to 4 mm and the auxiliary studs having a height of between 2.5 mm and 2.9 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Aaltonen, Chen and Katsuhara do not teach that the spacing between two studs is at least 0.6 mm.  Freyermuth teaches [in Fig. 1] that the spacing between two studs is at least 0.6 mm [Freyermuth discloses in [par. 0026] that a distance from midpoint to midpoint of a dot may be 2.5-3mm].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a spacing between two studs that is at least 0.6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In regard to claim 8, Aaltonen discloses [in Fig. 4] some the limitations of the electronic push button as claimed in claim 7, wherein at least some of the studs surround and delimit between one another a hollow cavity [pointed to at 12] inside the activation surface, the flat pressing surface of each stud having a rounded edge [Fig. 5a] facing the hollow cavity.  
	In regard to claim 9, Aaltonen discloses [in Fig. 4] some of the limitations of the electronic push button as claimed in claim 1.  Aaltonen and Chen do not disclose that a material of the membrane is thermoplastic.  Katsuhara teaches [in Fig. 4] that a material of the membrane [21A] is thermoplastic [par. 0051].  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a membrane made of thermoplastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 3-6 and 10-14 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The objections to claims 4 and 13 must also be properly addressed. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833                                                                                                                                                                                                        


/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833